Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim s 10-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 	Claims 10-18 recite an “optical system” that does not comprise an element for a combination or structures for performing all steps or acts of the method of claims 1-9, respectively, therefore, fail to include all the limitations of the claims upon which they depend.
 	 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,511,820. Although the claims at issue are not identical, they are not claims 1-18 are either fully anticipated by or obvious variants of patent claims 1-9.  The following table shows that the elements of claims 1-18 are either fully anticipated by or obvious variants of patent claims 1-9.

Present Application Claims
Patent claims
1.    A method for producing image of biological sample, comprising steps of: 

inputting a grayscale reflection image or a grayscale interference image of a biological sample into a first memory block of an information processing apparatus, wherein the grayscale reflection image or the grayscale interference image has a first image resolution, and inputting a grayscale fluorescent image of the biological sample into a second memory block of the information processing apparatus, wherein the grayscale fluorescent image has a second image resolution, and the first image resolution is equal to or different from the second image resolution;
using the information processing apparatus to convert the grayscale reflection image or the grayscale interference image into an RGB reflection image or an RGB interference image by performing a first color transform operation, and using the information processing apparatus to convert the grayscale fluorescent image into an RGB fluorescent image by performing a second color transform operation;

using the information processing apparatus to perform an image fusion operation and an intensity inversion operation on the RGB reflection image and the RGB fluorescent image or on the RGB interference image and the RGB fluorescent image to generate a pseudo H&E image; and



8. The method for producing image of biological sample as claimed in claim 1, wherein the RGB reflection image or the RGB interference image is a dark green image with a black background, the RGB fluorescent image is a yellow-green image with a black background, and the pseudo H&E image is a fuchsia image with a white ) background.

2.    The method for producing image of biological sample as claimed in claim 1, wherein the grayscale reflection image or the grayscale interference image presents a cytoplasmic image, 

and the grayscale fluorescent image presents an image of a nucleus.




3.    The method for producing image of biological sample as claimed in claim 2, wherein the grayscale fluorescent image of the nucleus is obtained by performing an image transform operation on the cytoplasm image.





4.    The method for producing image of biological sample as claimed in claim 1, wherein the grayscale reflection image is produced by a direct reflection of a laser scanning confocal microscope.

5.    The method for producing image of biological sample as claimed in claim 1, wherein the grayscale interference image is 


6.    The method for producing image of biological sample as claimed in claim 1, wherein an R value and a B value in the first color transform operation are set as 0, a 3 value is equal to a grayscale value of the grayscale reflection image or the grayscale nterference image multiplied by a weighting value, and the weighting value is between 0.5 and 1.


7.    The method for producing image of biological sample as claimed in claim 1, wherein a G value in the second color transform operation is set as 255, a B value is set as 0, an R value is equal to a grayscale value of the grayscale fluorescent image multiplied by a weighting value, and the weighting value is between 0.5 and 1.





9.    The method for producing image of biological sample as claimed in claim 1, wherein all R values, G values and B values of the RGB reflection image, the RGB nterference image, and the RGB fluorescent image are each represented by n binary Dits, where n is a positive integer multiple of 8.



Claims 10-18 are directed to an optical system using method 1-9.



11.    An optical system, using the method for producing image of biological sample as claimed in claim 2 to support an in vivo detection operation or a review of a biobank.

12.    An optical system, using the method for producing image of biological sample as claimed in claim 3 to support an in vivo detection operation or a review of a biobank.

13.    An optical system, using the method for producing image of biological sample as claimed in claim 4 to support an in vivo detection operation or a review of a biobank.

14.    An optical system, using the method for producing image of biological sample as claimed in claim 5 to support an in vivo detection operation or a review of a biobank.

15.    An optical system, using the method for producing image of biological sample as claimed in claim 6 to support an in vivo detection operation or a review of a biobank.

16.    An optical system, using the method for producing image of biological sample as claimed in claim 7 to support an in vivo detection operation or a review of a biobank.

17.    An optical system, using the method for producing image of biological sample as claimed in claim 8 to support an in vivo detection operation or a review of a biobank.

18.    An optical system, using the method for producing image of biological sample as claimed in claim 9 to support an in vivo detection operation or a review of a biobank.


inputting a grayscale interference image or a grayscale reflected image of a pathological sample to a first memory block of an information processing apparatus, the grayscale interference image or the grayscale reflected image having a first image resolution, and inputting a grayscale fluorescence image of the pathological sample to a second memory block of the information processing apparatus, the grayscale fluorescence image having a second image resolution, and the first image resolution being same with or different from the second image resolution; 

using the information processing apparatus to perform a first color transform operation on the grayscale interference image or the grayscale reflected image to generate a first RGB image, and using the information processing apparatus to perform a second color transform operation on the grayscale fluorescence image to generate a second RGB image; 


using the information processing apparatus to perform an image fusion operation and an intensity reversal operation on the first RGB image and the second RGB image to generate a pseudo H&E image; and 




outputting the pseudo H&E image to a display unit;

 
wherein the first RGB image is a black-background dark green image; the second RGB image is a black-background yellow-green image; and the pseudo H&E image is a white-background pink-and-blue-violet image. 



2.    (Original) The pseudo H&E image producing method as disclosed in claim 1, wherein the grayscale interference image or the grayscale reflected image represents a cytoplasm image.

3.    (Original) The pseudo H&E image producing method as disclosed in claim 1, wherein the grayscale fluorescent image represents a nuclei image.


2.    (Original) The pseudo H&E image producing method as disclosed in claim 1, wherein the grayscale interference image or the grayscale reflected image represents a cytoplasm image.

3.    (Original) The pseudo H&E image producing method as disclosed in claim 1, wherein the grayscale fluorescent image represents a nuclei image

5. The pseudo H&E image producing method as disclosed in claim 1, wherein the grayscale reflected image is generated by a reflectance confocal microscopy scheme, which uses a directly reflected light beam to generate an image of the pathological sample.
4. The pseudo H&E image producing method as disclosed in claim 1, wherein the grayscale 

6. The pseudo H&E image producing method as disclosed in claim 1, wherein the first color transform operation sets both red pixel intensity and blue pixel intensity of the first RGB image to 0, and sets green pixel intensity of the first RGB image equal to a product of pixel grayscale of the grayscale reflected image or the grayscale interference image and a weighting value, the weighting value ranging between 0.5 and 1. 
    
7. The pseudo H&E image producing method as disclosed in claim 1, wherein the second color transform operation sets green pixel intensity of the second RGB image to 28m-1, m being a positive integer, sets blue pixel intensity of the second RGB image to 0, and sets red pixel intensity of the second RGB image equal to a product of pixel grayscale of the grayscale fluorescent image and a weighting value, the weighting value ranging between 0.5 and 1. 
  
 
8. The pseudo H&E image producing method as disclosed in claim 1, wherein both the first RGB image and the second RGB image use n binary bits to represent red pixel intensity, green pixel intensity, and blue pixel intensity, the n being a positive integer and a multiple of 8. 








9. An optical system comprising: a first photo sensing unit, a second photo sensing unit, an information processing apparatus, and a display unit, characterized in that: the first photo sensing unit is used for inputting a grayscale interference image or a grayscale reflected image of a pathological sample to a first memory block of the information processing apparatus, the grayscale interference image or the grayscale reflected image having a first image resolution, and the second photo sensing unit is used for inputting a grayscale fluorescence image of the pathological sample to a second memory block of the information processing apparatus, the grayscale fluorescence image having a second image resolution, and the first image resolution being same with or different from the second image resolution; the information processing apparatus has a first color transform operation unit coupled with the first memory block for performing a first color transform operation on the grayscale interference image or the grayscale reflected image to generate a first RGB image, and has a second color transform operation unit coupled with the second memory block for performing a second color transform operation on the grayscale fluorescence image to generate a second RGB image; the information processing apparatus has an image fusion operation and intensity reversal operation unit for performing an image fusion operation and an intensity reversal operation on the first RGB image and the second RGB image to generate a pseudo H&E image; and the information processing apparatus outputs the pseudo H&E image to the display unit; wherein the first RGB image is a black-background dark green image; the second RGB image is a black-background yellow-green image; and the pseudo H&E image is a white-background pink-and-blue-violet image.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9, 10-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gareau (US 2016/0018632) in view of Can (US 8269827).
	As to claim 1, Gareau discloses a method for producing image of biological sample, comprising steps of: 
 	inputting a grayscale reflection image or a grayscale interference image of a biological sample into a first memory block of an information processing apparatus, wherein the grayscale reflection image or the grayscale interference image has a first image resolution (Fig. 11, para. 0134, 0138, 0143), 
 	using the information processing apparatus to convert the grayscale reflection image or the grayscale interference image by performing a first color transform operation, and using the information processing apparatus to convert the grayscale fluorescent image by performing a second color transform operation (para. 0147): 
 	using the information processing apparatus to perform an image fusion operation and an intensity inversion operation on the RGB reflection image and the RGB fluorescent image or on the RGB interference image and the RGB fluorescent image to generate a pseudo H&E image; and
 (para. 0140); and 
 	outputting the pseudo H&E image to a display unit (Fig. 12, para. 0157).
	Gareau is silent regarding an RGB reflection image or an RGB interference image
an RGB fluorescent image. 
	Can discloses an RGB reflection image or an RGB interference image
an RGB fluorescent image (col. 7, lines 1-5).
 	It would have been obvious to one of ordinary skill in the art to replace the image 
in Gareau with an RGB reflection image or an RGB interference image an RGB fluorescent image as taught by Can since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
	As to claim 2, the combination of Gareau and Can discloses the method for producing image of biological sample as claimed in claim 1, wherein the grayscale reflection image or the grayscale 
 	As to claim 3, the combination of Gareau and Can discloses the method for producing image of biological sample as claimed in claim 2, wherein the grayscale fluorescent image of the nucleus is obtained by performing an image transform operation on the cytoplasm image (para. 0137, 0138, 0143, 0144).
	As to claim 4, the combination of Gareau and Can discloses the method for producing image of biological sample as claimed in claim 1, wherein the grayscale reflection image is produced by a direct reflection of a laser scanning confocal microscope (Gareau, para. 0143).
	As to claim 5, the combination of Gareau and Can discloses the method for producing image of biological sample as claimed in claim 1, wherein the grayscale interference image is produced by a reflection-and-interference function of an optical interferometric scanning microscope (Can, Fig. 4, col. 12, lines 16-22).
	As to claim 9, the combination of Gareau and Can discloses the method for producing image of biological sample as claimed in claim 1, wherein all R values, G values and B values of the RGB reflection image, the RGB interference image, and the RGB fluorescent image are each represented by n binary bits, where n is a positive integer multiple of 8 (RGB are inherently n)
As to claims 10-14, 18, these claims recite features similar to features recited in claims 1-5, 9.  Therefore, they are rejected for reasons similar to those discussed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668